              Case 3:20-cv-05767-MJP Document 7 Filed 08/03/20 Page 1 of 4




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8
     In The Matter Of:                                        IN ADMIRALTY
 9
     THE COMPLAINT OF S.D.S. LUMBER                           NO. 3:20-cv-05767
10   CO., as owner or owner pro hac vice and
     operator of the tug DAUBY, O.N. 641327, for              ORDER APPROVING SECURITY
11   Limitation of Liability,                                 SUBMITTED FOR LIMITATION
                                                              FUND AND COSTS, DIRECTING
12                                 Petitioner.                MONITION AND ISSUING
                                                              INJUNCTION
13

14          WHEREAS, it satisfactorily appears to the above-entitled Court:

15          1.      That S.D.S. Lumber Co., as owner or owner pro hac vice and operator of the

16   tug DAUBY, has duly filed its Complaint for Limitation of Liability within six months of

17   receipt of written claims, therein praying for: (a) the acceptance and approval of the deposit

18   in the amount of $500 for security for costs; (b) the acceptance and approval of the Letter of

19   Undertaking in the amount of $1,762,945.80 as security for the limitation of liability fund;

20   (c) issuance of a Monition to and against all persons claiming damages for any damage, loss,

21   or injury to any person or property arising or resulting from the collision described in the

22   complaint; (d) public notice to all persons of such Monition according to all applicable rules;

23   and (e) issuance of an injunction restraining both the institution and further prosecution of

24   any and all suits or actions or other proceedings of any character whatsoever in any Court

25   whatsoever (excepting this proceeding in this Court) against S.D.S. Lumber Co. based on or

26   connected with any claim or claims directly or indirectly related to the collision described in

     ORDER APPROVING SECURITY
                                                                             ATTORNEYS AT LAW
     SUBMITTED FOR LIMITATION FUND AND                            BAUER MOYNIHAN & JOHNSON LLP
     COSTS, DIRECTING MONITION AND                                      2101 FOURTH AVENUE, STE. 2400
                                                                         SEATTLE, WASHINGTON 98121
     ISSUING INJUNCTION - 1                                               TELEPHONE: (206) 443-3400
     Case No. 3:20-cv-05767
                Case 3:20-cv-05767-MJP Document 7 Filed 08/03/20 Page 2 of 4




 1   the Complaint including, but not limited to, Gregory v. S.D.S. Lumber Co. and Gorge

 2   Leasing Co., Cowlitz County Superior Court No. 20-2-00392-08, including all pending

 3   discovery therein pertaining to S.D.S. Lumber Co.; and

 4          2.      That along with the Complaint, S.D.S. Lumber Co. also filed its Notice of

 5   Value, submitted a deposit for costs the sum of $500, and submitted as security for limitation

 6   a Letter of Undertaking in the amount of $1,762,945.80.

 7                                               ORDER

 8          THEREFORE, on motion on behalf of S.D.S. Lumber Co., appearing through its

 9   attorneys of record, Bauer Moynihan & Johnson LLP, this Court hereby enters its order as

10   follows:

11          1.      That said Letter of Undertaking in the amount of $1,762,945.80, with interest

12   accrued at 6 percent per annum, as duly filed, be now adjudged in all respects adequate and

13   proper, it is hereby ordered and accepted, subject to further order of this Court, as security for

14   the limitation fund herein;

15          2.      That the sum submitted for costs in the amount of $500, as duly filed, be now

16   adjudged in all respects adequate and proper, it is hereby ordered and accepted, subject to

17   further order of this Court, as a deposit for costs herein;

18          3.      That a Monition of this Court in due form according to its practices and

19   complying with the applicable Federal Rules of Civil Procedure shall be issued by the Clerk

20   forthwith against all persons claiming damages for any damage, loss, or injury of person or

21   property arising or resulting from the collision described in the complaint, citing them and

22   requiring each of them to file their respective claims with the Clerk of this Court and to serve

23   on or mail to the attorneys for S.D.S. Lumber Co., Matthew C. Crane and Meliha Jusupovic,

24   Bauer Moynihan & Johnson LLP, 2101 Fourth Avenue, Suite 2400, Seattle, Washington

25   98121, a copy thereof before or on the return date specified in said Monition being the

26

     ORDER APPROVING SECURITY
                                                                             ATTORNEYS AT LAW
     SUBMITTED FOR LIMITATION FUND AND                             BAUER MOYNIHAN & JOHNSON LLP
     COSTS, DIRECTING MONITION AND                                      2101 FOURTH AVENUE, STE. 2400
                                                                         SEATTLE, WASHINGTON 98121
     ISSUING INJUNCTION - 2                                               TELEPHONE: (206) 443-3400
     Case No. 3:20-cv-05767
             Case
              Case3:20-cv-05767-MJP
                   3:20-cv-05767-MJP Document
                                      Document2-1
                                               7 Filed
                                                  Filed08/03/20
                                                        07/30/20 Page
                                                                  Page33ofof44




 1   3rd day of August, 2020, or other date not less than thirty (30) days after the issuance of said

 2   Monition unless for cause shown the return date is deferred by order of this Court;

 3          4.      That public notice of the Monition shall be given by the United States

 4   Marshal by publication of such notice once each week for four (4) consecutive weeks before

 5   the return date in the Seattle Daily Journal of Commerce as prescribed by Rule F of the

 6   Federal Rules of Civil Procedure Supplemental Rules for Admiralty or Maritime Claims and

 7   Asset Forfeiture Actions and LAR 150;

 8          5.      That an injunction is hereby issued prohibiting, restraining, and staying both

 9   the institution and the further prosecution of any and all suits or actions or other legal

10   proceedings of any character whatsoever in any court whatsoever (except only in this

11   proceeding and this Court) against S.D.S. Lumber Co. based on or connected with any claim

12   directly or indirectly related to the collision as described in the complaint including, but not

13   limited to, Gregory v. S.D.S. Lumber Co. and Gorge Leasing Co., Cowlitz County Superior

14   Court No. 20-2-00392-08, including any pending discovery therein; and

15          6.      That service of this order as restraining order shall be made within this

16   District in the usual manner and in any other District by delivering a certified copy of this

17   order to the person or persons to be restrained, or to their respective attorneys or

18   representatives.

19

20          DATED this 3rd day of August, 2020.

21

22

23                                                  UNITED STATES DISTRICT JUDGE
24

25

26

     ORDER APPROVING SECURITY
                                                                              ATTORNEYS AT LAW
     SUBMITTED FOR LIMITATION FUND AND                             BAUER MOYNIHAN & JOHNSON LLP
     COSTS, DIRECTING MONITION AND                                       2101 FOURTH AVENUE, STE. 2400
                                                                          SEATTLE, WASHINGTON 98121
     ISSUING INJUNCTION - 3                                                TELEPHONE: (206) 443-3400
     Case No. 3:20-cv-05767
             Case 3:20-cv-05767-MJP Document 7 Filed 08/03/20 Page 4 of 4




 1   Presented By:

 2   BAUER MOYNIHAN & JOHNSON LLP

 3
     s/ Matthew C. Crane
 4   Matthew C. Crane, WSBA No. 18003

 5   s/ Meliha Jusupovic
     Meliha Jusupovic, WSBA No. 54024
 6   Attorneys for petitioner S.D.S. Lumber Co.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER APPROVING SECURITY
                                                             ATTORNEYS AT LAW
     SUBMITTED FOR LIMITATION FUND AND              BAUER MOYNIHAN & JOHNSON LLP
     COSTS, DIRECTING MONITION AND                      2101 FOURTH AVENUE, STE. 2400
                                                         SEATTLE, WASHINGTON 98121
     ISSUING INJUNCTION - 4                               TELEPHONE: (206) 443-3400
     Case No. 3:20-cv-05767
